Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Sean M. Douglass (Reg. No. 78,157) on 4/5/2021.
The application has been amended based on the amendment filed on 2/1/2021 as follows:












1.	(Currently Amended) A method for prioritizing insertion of targeted items of streamed media content within advertisement time slots of a video program, the method comprising steps of:
receiving, from a media service provider network, streamed media content, the streamed media content including a video program stream and at least one targeted item of streamed media content for insertion within one or more advertisement time slots of the video program stream;
determining a location of an electronic personal device of a viewer of the video program stream, the location being in relation to a display of the video program stream; 
detecting, at a time while the video program is being streamed, whether the electronic personal device is detectably present within a pre-defined viewing range of [[a]] the display of the video program stream;
determining, based on a result of the detecting, whether the electronic personal device was detectably present within the viewing range during a playing of the targeted item of streamed media content within one of the one or more of the advertisement time slots of the video program stream; [[and]]
based upon a result of the determining, increasing a priority of insertion of the targeted item of streamed media content within a next or subsequent advertisement time slot within the video program stream if the and
inserting the targeted item of streamed media content ahead of non-targeted items of streamed media content within the next or subsequent advertisement time slot within the video program stream;
	wherein during at least one of said detecting and determining steps, an 802.11k LCI report is used to approximate a distance to the personal device from the CPE.

2.	(Previously Presented) The method according to claim 1, wherein said pre-defined viewing range of the display of the video program stream is defined by a proximity of the personal device of the viewer to customer premises equipment (CPE). 

3.	(Original) The method according to claim 2, wherein the CPE is connected to a local Wi-Fi network to which the personal device is connected. 

4.	(Original) The method according to claim 3, further comprising the step of identifying a personal device connected to the local Wi-Fi network before said detecting step.

5.	(Original) The method according to claim 2, wherein the CPE is a set-top box (STB). 

6.	(Original) The method according to claim 5, wherein the STB is a Wi-Fi capable STB providing an Access Point (AP) to a local Wi-Fi network, and wherein the personal device is connected to the local Wi-Fi network via the AP provided by the STB.

7.	(Original) The method according to claim 2, wherein the personal device is considered within the predefined viewing range if the proximity of the personal device of the viewer to the CPE is calculated to be within a predetermined distance.

8.	(Original) The method according to claim 2, wherein the personal device is considered within the predefined viewing range if a round-trip time (RTT) of a TCP packet between the personal device and the CPE is less than a pre-determined time threshold.

9.	(Previously Presented) The method according to claim 2, further comprising the step of pinging the personal device with the CPE during at least one of said detecting and determining steps.

10.	(Canceled)

11.	(Currently Amended) The method according to claim 1, wherein during said increasing step, the targeted item of streamed media content is tagged as unwatched.

12.	(Cancelled) 

13.	(Original) The method according to claim 1, wherein the electronic personal device is selected from the group consisting of a smartphone, smartwatch, tablet computer, lap-top computer, and wearable device.


14.	(Currently Amended)  A device for prioritizing insertion of targeted items of streamed media content within advertisement time slots of a video program, comprising customer premises equipment (CPE) including at least one processor configured to:
receive, from a media service provider network, streamed media content, the streamed media content including a video program stream and at least one targeted item of streamed media content for insertion within one or more advertisement time slots of the video program stream;
determine a location of an electronic personal device of a viewer of the video program stream, the location being in relation to a display of the video program stream;
use an 802.11k LCI report to approximate a distance to the personal device from the CPE;
detect, at a time while the video program is being streamed, whether the electronic personal device is detectably present within a pre-defined viewing range of [[a]] the display of the video program stream;
item of streamed media content within one of the one or more of the advertisement time slots of the video program stream; [[and]]
increase, based upon a result of the determining, a priority of insertion of the targeted item of streamed media content within a next or subsequent advertisement time slot within the video program stream if the result indicates that the electronic personal device of the viewer has not been determined to have been detectably present within the viewing range during the playing of the targeted item of streamed media content; and
insert the targeted item of streamed media content ahead of non-targeted items of streamed media content within the next or subsequent advertisement time slot within the video program stream.

15.	(Cancelled) 

16.	(Previously Presented) The device according to claim 14, wherein the CPE has at least one network interface module configured to connect to a local Wi-Fi network to which the personal device is connected, and wherein said pre-defined viewing range of the display of the video program stream being defined by a proximity of the personal device of the viewer to the CPE. 

Original) The device according to claim 16, wherein the CPE is a set-top box (STB) positioned adjacent the display and having a display adapter for driving the display. 

18.	(Original)  The device according to claim 17, wherein the STB is a Wi-Fi capable STB providing an Access Point (AP) to a local Wi-Fi network, and wherein the personal device is connected to the Wi-Fi network via the AP provided by the STB.

19.	(Currently Amended)  A system for prioritizing insertion of targeted items of streamed media content within advertisement time slots of a video program, comprising:
an electronic personal device of a viewer of the video program, the electronic personal device connected to a Wi-Fi network, said electronic personal device being selected from the group consisting of a smartphone, smartwatch, tablet computer, lap-top computer, and wearable device; and
customer premises equipment (CPE) connected to the Wi-Fi network and configured to:
receive, from a media service provider network, streamed media content, the streamed media content including a video program stream and at least one targeted item of streamed media content for insertion within one or more advertisement time slots of the video program stream;

use an 802.11k LCI report to approximate a distance to the personal device from the CPE;
detect, at a time while the video program is being streamed, whether the electronic personal device is detectably present within a pre-defined viewing range of [[a]] the display of the video program stream;
periodically determine, based on a result of the detecting, whether or not the electronic personal device was detectably present within the viewing range during a playing of the targeted item of streamed media content within one of the one or more advertisement time slots of the video program stream; [[and]]
increase, based upon a result of the determining, a priority of insertion of the targeted item of streamed media content within a next or subsequent advertisement time slot within the video program stream if the result indicates that the electronic personal device of the viewer has not been determined to have been detectably present within the viewing range during the playing of the targeted item of streamed media content; and
insert the targeted item of streamed media content ahead of non-targeted items of streamed media content within the next or subsequent advertisement time slot within the video program stream.

20.	(Original)  The system according to claim 19, wherein the CPE is a Wi-Fi capable set-top box (STB) that provides an Access Point (AP) to the Wi-Fi network and that is positioned adjacent the display, and wherein the personal device is connected to the Wi-Fi network via the AP of the STB.

21. 	(Cancelled) 















Allowable Subject Matter
Claims 1-9, 11, 13-14 and 16-20 are allowed.

Reasons for Allowance

In interpreting the claim(s), in light of the specification filed on 9/15/2017, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for allowance:
The independent claims 1, 14, and 19 contains combined sequence of steps for prioritizing insertion of targeted media content within advertisement time slots of a video program, in these steps, “CPE” receiving “a streamed media content” from “ a media service provider network” that includes “a video program stream” and “at least one targeted item of streaming media content” for insertion within “advertisement time slots” of the video program stream, determining “a location” of “an electronic personal device” of “a viewer” of the video program stream in relation to “a display” of the video program stream, detecting at “a time” while the video program is being streamed, whether the electronic personal device is present within “a pre-defined” viewing range of the display of the video program stream, and periodically determine, based on “a result” of the detecting, whether or not the electronic device was present within the viewing range during “a playing” of the targeted item of streaming media content within one of the 
 
The prior art does not teach the cited limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423